Citation Nr: 0733533	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-38 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether the RO committed clear and unmistakable error 
(CUE) when it denied service connection for pes planus in 
June 1976. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Entitlement to service connection for residuals of a 
broken right foot.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 13, 1975 to 
January 15, 1976.

By a decision entered in June 1976, the RO denied service 
connection for pes planus.  The RO notified the veteran of 
its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the June 
1976 decision became final.  38 U.S.C. § 4005 (1976); 
38 C.F.R. §§ 38 C.F.R. §§ 19.118, 19.153 (1976).  The present 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO that, in 
pertinent part, found no CUE in the June 1976 decision, 
declined to reopen the previously denied claim, and denied 
service connection for a "broken right foot."

The Board's present decision is limited to the issues of 
whether the RO committed CUE in its June 1976 decision and 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for pes planus.  
For the reasons set forth below, the remaining issues on 
appeal, including the underlying matter of the veteran's 
actual entitlement to service connection for pes planus, are 
being REMANDED for additional development.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 1976, the RO denied the veteran's claim for 
service connection for pes planus on grounds that the 
disability preexisted service and was not aggravated thereby; 
the RO notified the veteran of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.

2.  The RO's June 1976 decision represents a reasonable 
application of extant law to the facts that were then known.

3.  Evidence received since the time of the June 1976 
decision includes a March 1974 (pre-service) examination 
report showing that the veteran's lower extremities were 
found to be normal.


CONCLUSIONS OF LAW

1.  The RO's June 1976 decision, denying service connection 
for pes planus, is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. 
§§ 38 C.F.R. §§ 19.118, 19.153 (1975).

2.  The RO did not commit CUE when it denied service 
connection for pes planus in June 1976.  38 U.S.C.A. § 5109A 
(West 2002); 38 U.S.C. §§  311, 331, 337, 353 (1976); 
38 C.F.R. § 3.105 (2007); 38 C.F.R. §§ 3.303, 3.304 (1975).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for pes planus.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the RO committed CUE when it 
denied service connection for pes planus in June 1976.  In 
the alternative, he contends that new and material evidence 
has been submitted to reopen the prior determination.

I.  CUE

In January 1976, the veteran filed an original claim for 
service connection for flat feet.  At the time of the RO's 
adjudication of the claim in June 1976, the evidence of 
record showed that the veteran's November 1, 1975 service 
entrance examination was completely negative for complaints 
or abnormal findings relative to either foot.  

The evidence also showed that the veteran entered onto active 
duty on November 13, 1975.  After a rather short period -
approximately 3 weeks, on December 2, 1975-he began to 
complain of foot pain.  He was found to have flat feet.  
Thereafter, he was seen for problems with his feet on 
multiple occasions, including on December 3 and 11, 1975 and 
January 5, 1976.  It was noted that there was no history of 
trauma.

On January 6, 1976, the veteran was admitted to Moncrief Army 
Hospital.  He reported that he had had no real foot problems 
as a civilian.  On examination, he was found to exhibit 
medial talar bulging and a minimal degree of calcaneal 
eversion at a stance.  He also had a decreased longitudinal 
arch with pain elicited when the area was palpated.  X-rays 
revealed a pes planus deformity.  The final diagnosis was 
that he had "[p]es planus, with plantar fascial strain 
bilateral."  A three-member Medical Board unanimously 
concluded that the condition existed prior to service (EPTS) 
and was not aggravated by active duty.  The veteran was 
discharged from service on January 15, 1976.  In June 1976, 
the RO denied his claim for service connection for pes planus 
on grounds that the disability preexisted service and was not 
aggravated thereby.

On the present appeal, the veteran seeks revision or reversal 
of the RO's June 1976 decision on grounds of CUE.  He 
contends that there was no evidence in the record at the time 
of the RO's decision to support the "assumption" that the 
condition preexisted his military service.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

At the time of the RO's decision in June 1976, service 
connection was warranted where the evidence of record 
established that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C. § 331 (1976); 38 C.F.R. 
§ 3.303 (1975).  For purposes of adjudicating a claim for 
service connection, veterans (including those who served 
during peacetime after December 1946) were presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrated that the injury or disease in question 
existed prior thereto.  38 U.S.C. §§ 311, 337 (1976); 
38 C.F.R. § 3.304(b) (1975).

If evidence was submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it was presumed that the 
disorder had been aggravated by service.  38 U.S.C. § 353 
(1975).  However, that presumption could be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  
Id.  See Aggravation of Preservice Disability, 57 Fed. Reg. 
59,296 (Dec. 15, 1992) (retroactively amending 38 C.F.R. 
§ 3.306, effective from May 1, 1974, to make the regulation 
conform with 1974 statutory amendments to 38 U.S.C. § 1137 
(formerly 38 U.S.C. § 337)).

As an initial matter, the Board notes that the argument 
advanced in this case, at bottom, appears to relate to the 
weight the RO accorded certain evidence in June 1976.  As 
noted above, mere disagreement with how the facts were 
weighed or evaluated does not constitute CUE.

However, even assuming that the veteran's CUE claim is 
facially sufficient, the Board finds no CUE in the 1976 
adjudication.  As noted above, no defects, infirmities, or 
disorders of the feet were noted on the veteran's service 
entrance examination.  However, he began to complain of foot 
pain after only about three weeks of service.  The record was 
devoid of any suggestion of in-service trauma, and a three-
member Medical Board unanimously concluded, after examining 
the facts of the case, that the veteran had pes planus that 
pre-existed service and was not aggravated by active duty.  
Under the circumstances-given the highly probative report 
from the Medical Board-it is the Board's conclusion that the 
evidence of record in June 1976 provided reasonable support 
for the RO's determination that the veteran's foot pathology 
clearly and unmistakably preexisted his entry into service 
and was not aggravated thereby.

The determinative question in this case is not whether it 
would have been reasonable for an adjudicator to have granted 
service connection for the veteran's pes planus in June 1976.  
Rather, the question at this stage is whether, given the law 
extant at the time, and the evidence then of record, it is 
absolutely clear that a different result should have ensued.  
Here, for the reasons stated, the Board must answer that 
question in the negative.  See also Jordan v. Nicholson, 401 
F.3d 1296 (Fed. Cir. 2005) (the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), pertaining to a 
change in the interpretation of 38 U.S.C. § 1111 (formerly 
38 U.S.C. § 311), cannot give rise to a finding of CUE in a 
decision that was final at the time of the new 
interpretation).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Although 
the VCAA is applicable to many types of claims, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that it does not apply to claims of CUE.  See, e.g., Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The appeal of this 
issue is denied.

II.  Application to Reopen

As noted above, the matter of the veteran's entitlement to 
service connection for pes planus has been the subject of an 
adverse prior final decision.  See Introduction, supra.  As a 
result, his claim may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2007).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a March 1974 (pre-
service) examination report showing that the veteran's lower 
extremities were found to be normal.  That piece of evidence 
was not before adjudicators when the veteran's claim was 
denied in June 1976, relates to an unestablished fact 
necessary to substantiate the claim (i.e., that his feet were 
normal prior to service), and raises a reasonable possibility 
of substantiating the claim.  It is therefore new and 
material.  The claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the VCAA have been satisfied with respect to 
the question of reopening.  See, e.g., Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The claim of CUE in the June 1976 decision of the RO, denying 
service connection for pes planus, is denied.

The claim for service connection for pes planus is reopened; 
to this limited extent, the appeal is granted.


REMAND

In December 2004, the veteran's representative reported that 
the veteran had been receiving treatment for problems with 
his feet from a Dr. Freeman in Muncie, Indiana.  Although the 
representative indicated that she and the veteran were 
attempting to obtain the records of that treatment, the 
records were never submitted to the RO.  This needs to be 
investigated.  38 C.F.R. § 3.159(e)(2) (2007).

As noted previously, VA last considered the merits of the 
veteran's claim for service connection for pes planus in June 
1976.  Since that time, the VA General Counsel and the United 
States Court of Appeals for the Federal Circuit have issued 
opinions reinterpreting the application of the presumption of 
soundness.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 
23027 (May 4, 2005).  Specifically, in order to rebut the 
presumption, VA must now show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  In light of these revised standards, and given that 
the veteran has submitted additional evidence to support his 
claim, the Board finds it necessary to obtain a medical 
opinion as to the onset and progression of his pes planus.  A 
remand is required.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
copies of relevant records of treatment in 
the possession of Dr. Freeman and to 
identify, and provide releases for (where 
necessary), any other care provider who might 
possess new or additional evidence pertinent 
to the claims remaining on appeal.  If the 
veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his feet.  
The examiner should review the claims file, 
examine the veteran, conduct any testing 
deemed necessary, and provide an opinion with 
respect to each of the following questions:

a.  Does the veteran presently have 
pes planus of either foot?  If so, is 
it symptomatic?  Is it manifested by 
plantar fascial strain?

b.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that the veteran had pes 
planus of the left foot prior to his 
entry into the military?

c.  Is it clear and unmistakable that 
the veteran had pes planus of the 
right foot prior to his entry into the 
military?

d.  If it is clear and unmistakable 
that the veteran had pes planus of one 
or both feet prior to his entry into 
the military, is it clear and 
unmistakable that the pre-existing 
disability underwent no chronic or 
permanent increase in severity during 
service?  (In offering an opinion on 
this question, please comment on the 
significance, if any of the entry in a 
VA clinical report, apparently from 
1990, wherein it is noted that the 
veteran's feet were "not bothering 
him at present.")

e.  If it is clear and unmistakable 
that the veteran had pes planus of one 
or both feet prior to his entry into 
the military, and it is debatable 
whether it underwent a chronic or 
permanent increase in severity during 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or 
undebatable) that any increase in 
severity during service was due to the 
natural progress of the condition?

f.  Does the veteran have current 
residuals of a "broken" right foot?  
If so, is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that such residuals are 
attributable to service?

A complete rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for pes planus and residuals of a broken 
right foot.  If any benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded portion of this 
appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


